DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show; avoiding groove as claimed. For example, structural detail of avoiding groove is not shown in any drawing in order to have a proper understanding of the disclosed invention.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, 19, 20 and including all the depending claims 13, 16-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites “part of the chassis generally having an “n” shape”. A part of chassis 11 being resembled as “n” shape is not clear. The bolded phrase makes the claimed limitations indefinite, because, chassis 11 could be resembled as any shape based on different perspectives. 
Claim 15 recites “section of the connection plate in the longitudinal direction of the housing generally having an "n" shape”. A section of the connection plate 113 being resembled as “n” shape is not clear. The bolded phrase makes the claimed limitations indefinite, because, connection plate 113 could be resembled as any shape based on different perspectives. 
Claim 19 recites “avoiding groove”. It is not clear in any drawing where avoiding groove is. The bolded phrase makes the claimed limitations indefinite, because, it is not 
Claim 20 recites “section of the housing generally has an “n” shape”. A section of the housing being resembled as “n” shape is not clear. The bolded phrase makes the claimed limitations indefinite, because, housing could be resembled as any shape based on different perspectives. 

Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 16 cannot be allowable at this time, because it is depending on claims 15, 12 which are rejected under 112(b) rejections. Claim 16 would be allowable if claims 12, 15 rewritten or amended to overcome the rejection(s) under 112(b), set forth in this Office action.
Claims 15, 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
However, claims cannot be considered “allowable” at this time due to 35 USC 112(b) rejections set forth in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14, 17, 18, 20, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (WO 0225177 A1).

Claim 11: Shin discloses an air conditioner (i.e., 1) comprising: 
a housing (i.e., equipment 2, 3 / frame 6/ plates 7, 7’, 8/ flanges 10, 10’/ lid 18 together constructing housing; see FIG.1) including an indoor cavity (i.e., indoor cavity formed inside indoor equipment 2) and an outdoor cavity (i.e., outdoor cavity formed in outside equipment 3) spaced apart from and communicating with each other (i.e., see FIG.1), a part (i.e., part is inherent) of a bottom wall (i.e., annotated by examiner in FIG.1) of the housing (i.e., annotated by examiner in FIG.1) being recessed towards an inner cavity (i.e., inner cavity is formed inside housing; annotated by examiner in FIG.1) of the housing (i.e., annotated by examiner in FIG.1) to form a mounting groove (i.e., depression part 9 used as mounting groove) and penetrating opposite side walls (i.e., holes 15 in opposite side walls 7/7’) of the housing (i.e., annotated by examiner in FIG.1), the mounting groove (i.e., 9) being located between the indoor cavity (i.e., 
an indoor unit assembly (i.e., indoor equipment 2 used as indoor unit assembly) provided in the indoor cavity (i.e., indoor cavity formed inside indoor equipment 2); and 
an outdoor unit assembly (i.e., outside equipment 3 used as outdoor unit assembly) connected to the indoor unit assembly (i.e., indoor equipment 2 used as indoor unit assembly) and provided in the outdoor cavity (i.e., outdoor cavity formed in outside equipment 3).  
















[AltContent: arrow][AltContent: textbox (Inner cavity)][AltContent: arrow][AltContent: textbox (Bottom wall)][AltContent: arrow][AltContent: textbox (Housing)]
    PNG
    media_image1.png
    676
    724
    media_image1.png
    Greyscale


Claim 12: Shin discloses the apparatus as claimed in claim 11, wherein the housing (i.e., annotated by examiner in FIG.1) includes: 
a chassis (i.e., frame 6 used as chassis), a part (i.e., part is inherent) of the chassis (i.e., based on the broadest reasonable interpretation, 6 bent as ‘n’ shape) 
an outer cover (i.e., page 10 lines 10-13; covering lid 18 of upper and lower bended flange which is at edge of frame 6) covering the chassis (i.e., 6), 
the indoor cavity (i.e., indoor cavity formed inside indoor equipment 2) and the outdoor cavity (i.e., outdoor cavity formed in outside equipment 3) being formed between the outer cover (i.e., covering lid 18) and the chassis (i.e., 6), the outer cover (i.e., covering lid 18) and a bottom wall (i.e., bottom wall is inherent) of the mounting groove (i.e., 9) forming a mounting channel communicating with the indoor cavity (i.e., indoor cavity formed inside indoor equipment 2) and the outdoor cavity (i.e., outdoor cavity formed in outside equipment 3).  

Claim 13: Shin discloses the apparatus as claimed in claim 12, wherein the indoor unit assembly (i.e., indoor equipment 2 used as indoor unit assembly) and the outdoor unit assembly (i.e., outside equipment 3 used as outdoor unit assembly) are connected through a refrigerant pipeline (i.e., refrigerant pipeline 4) and/or a power line, and at least a part (i.e., part is inherent) of the refrigerant pipe (i.e., 4) and/or at least a part of the power line are arranged in the mounting channel (i.e., bottom wall of mounting groove 9 forming mounting channel).  

Claim 14: Shin discloses the apparatus as claimed in claim 12, wherein the chassis (i.e., 6) includes a flange (i.e., 10) at an outer edge (i.e., see FIG.1) of the chassis (i.e., 6) and connected to the outer cover (i.e., covering lid 18).  

Claim 17: Shin discloses the apparatus as claimed in claim 12, wherein the chassis (i.e., 6) is an integral part.  

Claim 18: Shin discloses the apparatus as claimed in claim 12, wherein the air conditioner (i.e., 1) is configured to be mounted at a window (i.e., 29) in a wall (i.e., 27), the chassis (i.e., 6) is configured to straddle a lower frame (i.e., lower section of frame 28) of the window (i.e., 29) in the wall (i.e., 27), the indoor unit assembly (i.e., indoor equipment 2 used as indoor unit assembly) is configured to be located indoors, and the outdoor unit assembly (i.e., outside equipment 3 used as outdoor unit assembly) is configured to be located outdoors.  

Claim 20: Shin discloses the apparatus as claimed in claim 11, wherein a section (i.e., inherent) of the housing (i.e., annotated by examiner in FIG.1) in a longitudinal direction of the housing generally has an "n" shape (i.e., based on the broadest reasonable interpretation, part of top section of housing bent as “n” shape; see FIG.1).  

Claim 21: Shin discloses the apparatus as claimed in claim 11, wherein the indoor unit assembly (i.e., indoor equipment 2 used as indoor unit assembly) includes an evaporator (i.e., 23), the outdoor unit assembly (i.e., outside equipment 3 used as outdoor unit assembly) includes a condenser (i.e., 21) and a compressor (i.e., 20), and the evaporator (i.e., 23), the condenser (i.e., 21), and the compressor (i.e., 20) are connected through a refrigerant pipeline (i.e., refrigerant pipeline 4).

  Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to air conditioner:
Mannix (2018/0231263 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/KAMRAN TAVAKOLDAVANI/           Examiner, Art Unit 3763                                                                                                                                                                                             
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763